       Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 1 of 50



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIM MORTIMER and C.S.,

                               Plaintiffs,

                        -v.-
                                                                15 Civ. 7186 (KPF)
NYC ACS CASEWORKER BEVERLY
WILSON, in her individual and official                       OPINION AND ORDER
capacities, and NYPD OFFICER KYLE
HURST, in his individual and official
capacities,

                               Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiffs Kim Mortimer and C.S. 1 are mother and son. At times, their

relationship has been fraught. In 2014, a series of events led first to C.S.’s

arrest and removal from Mortimer’s home and ultimately to C.S.’s flight to

Germany and Mortimer’s arrest thereafter. Plaintiffs initiated this civil rights

action under 42 U.S.C. § 1983 in 2015, alleging that various defendants —

including the City of New York, several caseworkers and supervisors at the

Administration for Children’s Services (the “ACS”), officers of the New York City

Police Department (the “NYPD”), the non-profit organization Children’s Village

and two of its employees, and an Assistant District Attorney — had violated

Plaintiffs’ constitutional rights. At this point in the proceedings, only two

defendants remain: ACS Caseworker Beverly Wilson and NYPD Officer Kyle

Hurst (together, “Defendants”). C.S. asserts claims for malicious prosecution



1     Plaintiff C.S. was a minor at the time of the relevant events. Therefore, the Court will
      refer to him by his initials.
       Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 2 of 50



and denial of his right to a fair trial against Hurst, in connection with a

criminal prosecution of C.S. in April 2014. Mortimer asserts that Wilson

violated her right to procedural due process by failing to give her sufficient

notice of an August 1, 2014 court proceeding that resulted in a temporary

removal order placing C.S. in non-kinship foster care.

      Before the Court now is Hurst’s motion for summary judgment against

C.S.’s claims for malicious prosecution and denial of a right to a fair trial, and

Wilson’s motion for partial summary judgment against Mortimer’s application

for compensatory damages as part of her procedural due process claim. For

the reasons that follow, Hurst’s motion is granted in full and Wilson’s motion is

denied.

                                     BACKGROUND 2

A.    Factual Background

      While connected, C.S.’s and Mortimer’s claims are temporally and


2     In resolving Hurst’s motion for summary judgment, the Court draws facts from Hurst’s
      Rule 56.1 Statement of Material Facts Not in Dispute (“Hurst 56.1” (Dkt. #223)), C.S.’s
      Rule 56.1(b) Counterstatement of Disputed Material Facts (“C.S. 56.1” (Dkt. #245)), and
      Hurst’s Reply to C.S.’s Counterstatement of Disputed Material Facts (“Hurst Reply 56.1
      (Dkt. #249). In resolving Wilson’s motion for partial summary judgment, the Court
      draws facts from Wilson’s Rule 56.1 Statement of Material Facts Not in Dispute (“Wilson
      56.1” (Dkt. #228)), Mortimer’s Rule 56.1 Counterstatement of Disputed Material Facts
      (“Mortimer 56.1” (Dkt. #241)), and Wilson’s Reply to Mortimer’s Counterstatement of
      Disputed Material Facts (“Wilson Reply 56.1” (Dkt. #253)). Citations to the parties’ Rule
      56.1 Statements incorporate by reference the documents and deposition testimony cited
      therein. See Local Rule 56.1(d).
      For ease of reference, Hurst’s opening brief will be referred to as “Hurst Br.” (Dkt. #225),
      and his reply brief as “Hurst Reply” (Dkt. #251). C.S. filed a Declaration in Opposition
      to Hurst’s Motion for Summary Judgment, which will be referred to as “C.S. Decl.” (Dkt.
      #243), and an Affidavit Presenting Objections to Hurst’s Statement of Facts, which will
      be referred to as “C.S. Aff.” (Dkt. #246). Wilson’s opening brief will be referred to as
      “Wilson Br.” (Dkt. #231); Mortimer’s opposition brief as “Mortimer Opp.” (Dkt. #242);
      and Wilson’s reply brief as “Wilson Reply” (Dkt. #255). Citations to sworn statements
      will be referred to using the convention “[Name] Decl.,” and citations to depositions will
      be referred to using the convention “[Name] Dep.”


                                                2
       Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 3 of 50



analytically distinct: C.S.’s claims relate to his arrest and prosecution in April

2014, while Mortimer’s claim concerns a hearing in Family Court held on

August 1, 2014. The Court presents the relevant facts in two sections,

separated according to the motion to which the facts pertain.

      1.    The April 12, 2014 Incident, and C.S.’s Arrest and Criminal
            Prosecution

      In April 2014, C.S. was residing with his mother, Kim Mortimer, in an

apartment in New York City. (C.S. 56.1 ¶¶ 1-2). C.S. and Mortimer had a

tumultuous relationship, and in consequence C.S. spent some nights with his

grandmother, who lived nearby. (Id. at ¶¶ 3-4). On April 12, 2014, between

the hours of 2:00 a.m. and 3:00 a.m., C.S. arrived at Mortimer’s apartment

building to gather some of his belongings so that he could stay the night with

his grandmother. (Id. at ¶¶ 1-2). Mortimer was upset with C.S. for arriving

home after his 8:30 p.m. curfew. (Id. at ¶ 6). Mortimer permitted C.S. to enter

the apartment building, but refused to allow him to enter the apartment itself.

(Id. at ¶ 7). An altercation ensued between Mortimer and C.S. in the doorway

of the apartment, with Mortimer attempting to physically block C.S.’s entry.

(Id. at ¶¶ 8-9). C.S. pushed and shoved Mortimer to get her out of his way, and

attempted to enter the apartment by ducking underneath her arms. (Id. at

¶¶ 10-11). Mortimer attempted to close the door on C.S. and tried to tackle

him so that he could not enter the apartment. (Id. at ¶¶ 12-13).

      Eventually, C.S. got past Mortimer and entered the apartment. (C.S.

56.1 ¶ 14). Once inside, C.S. grabbed a pair of metal hammer pliers. (Id. at

¶ 15). Mortimer later stated that C.S. grabbed the pliers to use on her if she

                                         3
       Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 4 of 50



got in his way, though C.S. said he intended to use the pliers in a purely

defensive manner. (Id.; Weiner Decl., Ex. C at 3). At some point, Mortimer was

able to wrest the pliers from C.S. (C.S. 56.1 ¶ 17). Eventually, C.S. gathered

his belongings and attempted to leave the apartment building. (Id. at ¶¶ 18-

19).

       C.S. and Hurst disagree over what happened next, but as will be made

clear later in this Opinion, what actually transpired is not material to the

resolution of Hurst’s motion. In brief, Mortimer attempted to stop C.S. from

leaving the apartment. (C.S. 56.1 ¶ 19). In the process, a door to the

apartment building was slammed on Mortimer’s finger, lacerating her finger

and causing it to bleed. (Id. at ¶¶ 19-21). Mortimer then ran out of the

apartment building, with C.S. chasing after her. (Id. at ¶¶ 22-23). Mortimer

ran to a nearby apartment building and told a building security guard to call

the police. (Id. at ¶ 26). The security guard called the police, and shortly

thereafter Hurst arrived with a fellow NYPD officer, Joseph Burrowes. (Id. at

¶¶ 27-28). The police spoke with Mortimer and C.S. separately, and observed

that Mortimer was bleeding. (Id. at ¶¶ 29-30). C.S. was then arrested, and

Mortimer was taken to a nearby hospital for treatment for her finger, which

required stitches. (Id. at ¶¶ 32-34).

       At the hospital, Mortimer spoke with Hurst and Burrowes about the

incident. (C.S. 56.1 ¶¶ 35-36). Afterwards, Mortimer drafted and signed a

sworn “Statement of Allegations/Supporting Deposition,” in which she wrote:

            [C.S] came back several hours past his curfew @ 2:58
            a.m. His curfew was 8:30 p.m. He attempted to push

                                         4
       Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 5 of 50



            past me, demanding that he get his belongings. We
            got into an altercation and he barged through and
            went to get a pair of hammer pliers to use on me if I
            got in his way. I attempted to stop him from leaving in
            the process closed the door upon my finger and ran
            into my friend’s house to get away from him.

(Id. at ¶¶ 37-38). After the phrase “stop him from leaving,” Mortimer had

written and crossed out the word “again.” (Weiner Decl., Ex. C at 3). Between

the words “process” and “closed” she wrote several letters that are

indecipherable, and then crossed them out. (Id.). Mortimer later testified that

during this interaction with Hurst, she informed him that she had pulled the

door shut on her own finger, and that he (Hurst) seemed disappointed by this.

(Weiner Decl., Ex. A (“Mortimer Dep.”) 91:4-11).

      Meanwhile, C.S. was transported to a NYPD precinct, where he was

interviewed by Assistant District Attorney Timothy Duda (the “ADA”) while

Hurst was present. (C.S. 56.1 ¶¶ 39-43). C.S. recounted the incident to the

ADA and Hurst, and provided certain background information, including that

C.S. had previously defended himself against Mortimer’s physical attacks. (Id.

at ¶ 44). C.S. told the ADA and Hurst that he grabbed the pliers in case

Mortimer began attacking him. (Hurst Reply 56.1 ¶ 55). C.S. also said that as

Mortimer fled from the apartment building, she screamed: “I’m bleeding and

this guy has injured me.” (C.S. 56.1 ¶ 44). C.S. claimed not to know how

Mortimer had been injured, and speculated that she may have cut herself with

the pliers. (Id.; Hurst Reply 56.1 ¶ 58).

      Plaintiff was arraigned in New York County Criminal Court on charges of:

(i) assault in the third degree, in violation of New York Penal Law § 120.00(2);

                                            5
       Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 6 of 50



(ii) menacing in the second degree, in violation of New York Penal Law

§ 120.14(1); (iii) aggravated harassment in the second degree, in violation of

New York Penal Law § 240.30(4); (iv) criminal possession of a weapon in the

fourth degree, in violation of New York Penal Law § 265.01(2); (v) menacing in

the third degree, in violation of New York Penal Law § 120.15; (vi) attempted

assault in the third degree, in violation of New York Penal Law §§ 110 and

120.00; and (vii) harassment in the second degree, in violation of New York

Penal Law § 240.26(1) (together, the “Criminal Charges”). (C.S. 56.1 ¶ 46). The

criminal court complaint included a sworn statement by Officer Hurst that

stated in relevant part:

            I am informed by Kim Mortimer … that she observed
            the defendant use his hands to shove her and grab
            her. I am further informed by Ms. Mortimer that
            during the struggle a door was slammed shut on her
            hand causing a deep laceration to her left index finger
            which required stitches as well as substantial pain. I
            am further informed by Ms. Mortimer that she then
            observed the defendant pick up a pair of pliers and
            hold them in front of him while stating in substance “I
            will hurt you if you don’t get out of my way,” thereby
            placing her in fear of her physical safety.

(Id. at ¶ 47). At the arraignment, an order of protection was issued (the “Order

of Protection”), requiring C.S. to stay away from Mortimer. (Id. at ¶ 48). C.S.

was released on his own recognizance after the arraignment. (Id. at ¶ 49). C.S.

does not recall if he was required to appear in court after the arraignment

hearing (id. at ¶ 53), but claims to have received a mandatory curfew of 8:00

p.m. for the remainder of the summer of 2014 (C.S. Decl. 9).




                                         6
       Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 7 of 50



      On July 14, 2014, the Criminal Charges against C.S. were dismissed.

(C.S. 56.1 ¶ 50). The criminal court docket sheet states that the charges were

dismissed upon motion of the district attorney because the “People cannot

prove [guilt] beyond a reasonable doubt.” (Id. at ¶ 52). Mortimer testified that

the charges were dismissed because she would not testify in any criminal

proceeding against C.S. (Id. at ¶ 51).

      2.     Mortimer’s Notice of the August 1, 2014 Proceeding

      Sometime after C.S. was arrested in April 2014, Wilson, a child protective

specialist working for ACS, was assigned to investigate allegations of child

abuse against Mortimer. (Mortimer 56.1 ¶ 2). Wilson met with C.S. without

Mortimer’s knowledge or consent on April 14, May 24, June 5, June 18, and

July 23, 2014. (Mortimer Decl. 3-4). Wilson also attempted to have family

meetings with Mortimer and C.S., but Mortimer informed Wilson that such

meetings would be impossible given the Order of Protection. (Id.).

      On July 23, 2014, another domestic dispute occurred between Mortimer

and C.S. that resulted in the police responding to Mortimer’s apartment.

(Mortimer 56.1 ¶ 3). 3 Mortimer subsequently agreed that C.S. should stay with

his grandmother for some time. (Id.). On July 23, 2014, C.S. began staying

with his grandmother. (Id. at ¶ 4). On August 1, 2014, ACS filed a “Petition

Neglect Case,” setting forth the basis for ACS’s finding that Mortimer had

neglected C.S. and seeking his temporary removal from Mortimer’s home.

3     The criminal proceeding that had given rise to the Order of Protection had been
      dismissed on July 14, 2014, before the July 23, 2014 altercation occurred. But the
      record does not make clear whether the Order of Protection had been formally
      terminated before July 23, 2014.


                                             7
       Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 8 of 50



(Wilson 56.1 Reply ¶ 48). On August 1, 2014, a hearing regarding the Petition

was held in Family Court (the “August 1, 2014 Proceeding”), at which the judge

ordered the temporary removal of C.S. into non-kinship foster care (the

“Temporary Removal Order”). (Mortimer 56.1 ¶ 5). The parties dispute

whether Wilson provided Mortimer with notice of the August 1, 2014

Proceeding before it was held. (Wilson 56.1 Reply ¶ 49). 4

B.    Procedural Background

      Plaintiffs initiated this action on September 11, 2015, and, since then,

have thrice amended their pleadings. (Dkt. #1, 29, 53, 93). The Third

Amended Complaint, the operative pleading, was filed on May 1, 2017. (Dkt.

#93). Those defendants named in the Third Amended Complaint filed motions

to dismiss that were fully briefed as of October 10, 2017. (Dkt. #133, 135, 138,

140). On March 29, 2018, the Court issued an Opinion and Order dismissing

all of Plaintiffs’ claims save three: (i) C.S.’s claim of malicious prosecution

against Hurst; (ii) C.S.’s claim of denial of a right to a fair trial against Hurst;

and (iii) Mortimer’s procedural due process violation claim against Wilson.

(Dkt. #141). See Mortimer v. City of N.Y., No. 15 Civ. 7186 (KPF), 2018 WL

1605982 (S.D.N.Y. Mar. 29, 2018) (“Mortimer I”).

4     Although not material to the resolution of the instant motions, the Court briefly
      recounts the events that followed the August 1, 2014 Proceeding, and which were at the
      center of Mortimer’s and Hurst’s claims brought against defendants that have since
      been dismissed. Mortimer v. City of N.Y., No. 15 Civ. 7186 (KPF), 2018 WL 1605982
      (S.D.N.Y. Mar. 29, 2018). After the Temporary Removal Order was entered, C.S. was
      placed in foster care in New York State. Id. at *6-7. On August 30, 2014, C.S. left
      foster care and absconded to Germany. Id. Mortimer claimed that, after C.S. fled foster
      care, caseworkers from the Children’s Village began to harass her and enter her home
      without her permission. Id. at *7. On September 2, 2014, the Family Court issued a
      warrant for C.S.’s arrest. Id. Mortimer claims that on September 16, 2014, the
      Department of Homeland Security learned that C.S. had flown to Germany, and that
      she was arrested pursuant to the warrant for C.S.’s arrest the next day. Id.


                                             8
       Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 9 of 50



      On December 5, 2019, Defendants sought leave to file motions for

summary judgment against Plaintiffs. (Dkt. #219). The Court granted

Defendants’ applications and set a briefing schedule for their anticipated

motions on December 6, 2019. (Dkt. #220). Hurst filed his motion for

summary judgment on January 24, 2020. (Dkt. #222-226). Wilson filed her

motion for partial summary judgment that same day. (Dkt. #227-231).

Mortimer filed her opposition papers on May 4, 2020. (Dkt. # 240-242). C.S.

filed his opposition papers on May 7, 2020. (Dkt. #243, 245, 246). Hurst filed

his reply papers on May 29, 2020. (Dkt. #249-251). Wilson filed her reply

papers that same day, rendering both motions fully briefed and ripe for review.

(Dkt. #253-255).

                                     DISCUSSION

A.    Applicable Law

      1.     Motions for Summary Judgment Under Federal Rule of Civil
             Procedure 56

      Under Federal Rule of Civil Procedure 56(a), a “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). 5

A fact is “material” if it “might affect the outcome of the suit under the

5     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
      that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine ‘issue’
      becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-judgment
      determination.”). This Court uses the post-amendment standard, but continues to be
      guided by pre-amendment Supreme Court and Second Circuit precedent that refer to
      “genuine issues of material fact.”


                                             9
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 10 of 50



governing law,” and is genuinely in dispute “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Jeffreys v. City of N.Y.,

426 F.3d 549, 553 (2d Cir. 2005) (citing Anderson). In determining whether

there are genuine issues of material fact, courts are “required to resolve all

ambiguities and draw all permissible factual inferences in favor of the party

against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128,

137 (2d Cir. 2003) (quotation omitted).

      “The moving party bears the initial burden of showing that there is no

genuine dispute as to a material fact.” CILP Assocs., L.P. v. PriceWaterhouse

Coopers LLP, 735 F.3d 114, 123 (2d Cir. 2013) (internal quotation marks and

alteration omitted). But where “the burden of proof at trial would fall on the

nonmoving party,” the moving party can shift the initial burden by “point[ing]

to a lack of evidence to go to the trier of fact on an essential element of the

nonmovant’s claim.” Simsbury-Avon Pres. Soc’y, LLC v. Metacon Gun Club, Inc.,

575 F.3d 199, 204 (2d Cir. 2009). If the movant has met its burden, “its

opponent must do more than simply show that there is some metaphysical

doubt as to the material facts” and, toward that end, “must come forward with

specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (internal citations

and quotation marks omitted). The nonmoving party may not rely on “mere

speculation or conjecture as to the true nature of the facts to overcome a




                                          10
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 11 of 50



motion for summary judgment.” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d

Cir. 1986).

      In deciding a motion for summary judgment, “a district court generally

‘should not weigh evidence or assess the credibility of witnesses.’” Rojas v.

Roman Catholic Diocese of Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (quoting

Hayes v. N.Y.C Dep’t of Corr., 84 F.3d 614, 619 (2d Cir. 1996)). But to that

general rule, the Second Circuit has recognized an exception:

              in the rare circumstance where the plaintiff relies
              almost exclusively on his own testimony, much of
              which is contradictory and incomplete, it will be
              impossible for a district court to determine whether
              “the jury could reasonably find for the plaintiff,” and
              thus whether there are any “genuine” issues of
              material fact, without making some assessment of the
              plaintiff’s account.

Jeffreys, 426 F.3d at 554 (internal citation omitted) (quoting Anderson, 477

U.S. at 252). In this rare setting, a court considering a summary judgment

motion may make credibility determinations. SEC v. Jankovic, No. 15 Civ.

1248 (KPF), 2017 WL 1067788, at *8 (S.D.N.Y. Mar. 21, 2017). Even then, the

Second Circuit has cautioned that, “[i]f there is a plausible explanation for

discrepancies in a party’s testimony, the court considering a summary

judgment motion should not disregard the later testimony because of an earlier

account that was ambiguous, confusing, or simply incomplete.” Jeffreys, 426

F.3d at 555 n.2 (emphasis and citation omitted). Instead, such credibility

assessments are to be reserved for “extraordinary cases, where the facts alleged

are so contradictory that doubt is cast upon their plausibility.” Rojas, 660 F.3d

at 106 (citation and quotation marks omitted). A district court “must ask not

                                         11
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 12 of 50



whether the evidence unmistakably favors one side or the other but whether a

fair-minded jury could return a verdict for the [nonmoving party] on the

evidence presented.” Simpson v. City of N.Y., 793 F.3d 259, 265 (2d Cir. 2015).

      2.    Motions for Summary Judgment in Pro Se Cases

      In a pro se case, the court must take an additional step and liberally

construe the pro se party’s pleadings “to raise the strongest arguments that

they suggest.” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999)

(quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

      This task has been complicated by Plaintiffs’ imperfect compliance with

Local Rule 56.1. Under that rule, a movant is required to identify admissible

evidence in support of each factual assertion in his or her Rule 56.1 statement.

See S.D.N.Y. Local Rule 56.1(d) (“Each statement by the movant … pursuant to

Rule 56.1(a) … must be followed by citation to evidence which would be

admissible, set forth as required by Fed. R. Civ. P. 56(c).”). Conversely, a

nonmovant seeking to controvert these factual assertions must also cite to

admissible evidence, and where properly supported facts in a Local Rule 56.1

statement are denied with only conclusory assertions, the court will find such

facts to be true. See id.; id. at 56.1(c) (“Each numbered paragraph in the

statement of material facts set forth in the statement required to be served by

the moving party will be deemed to be admitted for purposes of the motion

unless specifically controverted by a correspondingly numbered paragraph in

the statement required to be served by the opposing party.”).




                                         12
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 13 of 50



      Both Plaintiffs have filed specific objections in response to Defendants’

56.1 Statement. But Plaintiffs’ Rule 56.1 Counterstatements frequently cite to

pieces of evidence not provided to the Court with any party’s motion papers.

Where Plaintiffs’ objections are unsupported by the record, they are conclusory

and cannot create a genuine dispute of material fact. “Pro se litigants are …

not excused from meeting the requirements of Local Rule 56.1.” Wali v. One

Source Co., 678 F. Supp. 2d 170, 178 (S.D.N.Y. 2009) (citing Vt. Teddy Bear,

373 F.3d at 246). Nevertheless, even where there is incomplete compliance

with the Local Rules, a court retains discretion “to consider the substance of

the plaintiff’s arguments.” Id. (citing Holtz v. Rockefeller & Co., 258 F.3d 62, 73

(2d Cir. 2001) (“[W]hile a court is not required to consider what the parties fail

to point out in their Local Rule 56.1 Statements, it may in its discretion opt to

conduct an assiduous review of the record even where one of the parties has

failed to file such a statement.” (internal quotation marks omitted))); see also

Hayes v. Cty. of Sullivan, 853 F. Supp. 2d 400, 406 n.1 (S.D.N.Y. 2012) (“In

light of Plaintiff’s pro se status, the Court overlooks his failure to file a Local

Rule 56.1 Statement and conducts its own independent review of the record.”).

To be fair to all parties, the Court will rely principally on its own assiduous

review of the record.

B.    Analysis

      As noted, each Defendant’s motion for summary judgment is aimed at

claims raised by a particular Plaintiff. Hurst argues that summary judgment

should be granted against C.S.’s remaining claims of malicious prosecution


                                           13
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 14 of 50



and denial of the right to a fair trial. (See generally Hurst Br.). Wilson argues

that summary judgment should be granted against Mortimer’s procedural due

process claim, but only insofar as Mortimer seeks compensatory damages.

(See generally Wilson Br.). The Court begins with Hurst’s motion, because it

involves events that occurred earlier in time.

      1.    The Court Grants Hurst’s Motion for Summary Judgment

      At base, C.S. argues that Hurst violated his constitutional rights by

engaging in malicious prosecution and denying C.S. the right to a fair trial,

because the Criminal Charges filed against C.S. were the result of Hurst’s

fabrication of evidence and misleading of the ADA who filed those charges. The

Court addresses the viability of each claim in turn, ultimately concluding that

summary judgment is warranted as to both.

            a.     Summary Judgment Is Warranted as to C.S.’s Malicious
                   Prosecution Claim

      The Second Circuit recently reaffirmed the elements of a malicious

prosecution claim brought under 42 U.S.C. § 1983:

            “[A] plaintiff must show a violation of his rights under
            the Fourth Amendment, and must establish the
            elements of a malicious prosecution claim under state
            law.” Manganiello v. City of N.Y., 612 F.3d 149, 160-
            61 (2d Cir. 2010) (internal citations omitted). New
            York law requires a plaintiff to demonstrate that
            “[i] the defendant initiated a prosecution against
            plaintiff, [ii] without probable cause to believe the
            proceeding can succeed, [iii] the proceeding was begun
            with malice[,] and[ ] [iv] the matter terminated in
            plaintiff’s favor.” Rentas v. Ruffin, 816 F.3d 214, 220
            (2d Cir. 2016) (internal quotation marks omitted).
            Further, “[i]n order to allege a cause of action
            for malicious prosecution under § 1983, [the plaintiff]
            must      assert,    in  addition    to  the    elements


                                         14
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 15 of 50



            of malicious prosecution under state law, that there
            was [v] a sufficient post-arraignment liberty restraint
            to implicate the plaintiff’s Fourth Amendment
            rights.” Rohman v. N.Y.C. Transit Auth., 215 F.3d 208,
            215 (2d Cir. 2000) (emphasis omitted).

Azeez v. City of N.Y., 790 F. App’x 270, 273 (2d Cir. 2019) (summary order).

New York’s “tort law serves only as a source of persuasive authority rather than

binding precedent in defining” the first four of these five elements. Lanning v.

City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018).

      Hurst argues that C.S. has failed to establish that any of these five

elements was met. (Hurst Br. 7-16). And even if his involvement in the filing of

the Criminal Charges infringed upon C.S.’s Fourth Amendment rights, Hurst

claims that he is entitled to qualified immunity. (Hurst Br. 16-19). C.S.

generally argues that his malicious prosecution claim should survive summary

judgment but, as is explored in greater detail below, concedes that certain of

the Criminal Charges are not adequate bases on which to predicate a claim of

malicious prosecution. (See generally C.S. Decl.; C.S. Aff. 2 (“There was not

‘probable cause’ for ALL of the criminal charges against Plaintiff, only some of

them.”)).

      In evaluating this portion of Hurst’s motion, the Court must determine

whether Hurst’s role in the filing of any one of the Criminal Charges against

C.S. constituted malicious prosecution. See Coleman v. City of N.Y., 688 F.

App’x 56, 58 (2d Cir. 2017) (summary order). Because this determination

hinges in part upon the elements of the crimes charged, the Court outlines

those elements before delving into the analysis.


                                         15
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 16 of 50



      To assist in that analysis, the Court divides the Criminal Charges into

two categories. The first category includes those three crimes that allege that

the accused (here, C.S.) injured or attempted to injure another person, and will

be referred to herein as the “Injury-Based Charges”:

      (i)     Assault in the third degree, which occurs when “[a]
              person … recklessly causes physical injury to another
              person[.]” N.Y. Penal Law § 120.00(2);

      (ii)    Attempted assault in the third degree, which occurs
              when a person “attempts to recklessly cause physical
              injury to another person[.]” N.Y. Penal Law
              §§ 110/120.00; and

      (iii)   Aggravated harassment in the second degree, which
              occurs when a person “strikes, shoves, kicks[,] or
              otherwise subjects another person to physical contact
              thereby causing physical injury to such person or to a
              family or household member … [w]ith the intent to
              harass, annoy, threaten[,] or alarm another person[.]”
              N.Y. Penal Law § 240.30(4).

The remaining four Criminal Charges do not allege that C.S. injured or

attempted to injure another person, and will be referred to herein as the “Non-

Injury-Based Charges”:

      (iv)    Menacing in the second degree, which occurs when
              “[a] person … intentionally places or attempts to place
              another person in reasonable fear of physical injury,
              serious physical injury[,] or death by displaying a
              deadly weapon, dangerous instrument[,] or what
              appears to be a pistol, revolver, rifle, shotgun, machine
              gun[,] or other firearm[.]” N.Y. Penal Law § 120.14(1);

      (v)     Criminal possession of a weapon in the fourth degree,
              which occurs when “[a] person … possesses any
              dagger, dangerous knife, dirk, razor, stiletto, imitation
              pistol, or any other dangerous or deadly instrument or
              weapon with intent to use the same unlawfully against
              another[.]” N.Y. Penal Law § 265.01(2);


                                          16
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 17 of 50



      (vi)    Menacing in the third degree, which occurs when “[a]
              person … by physical menace … intentionally places
              or attempts to place another person in fear of death,
              imminent serious physical injury[,] or physical injury.”
              N.Y. Penal Law § 120.15;

      (vii)   Harassment in the second degree, which occurs when
              “[a] person … with intent to harass, annoy or alarm
              another person … strikes, shoves, kicks[,] or otherwise
              subjects such other person to physical contact, or
              attempts or threatens to do the same.” N.Y. Penal Law
              § 240.26(1). 6

                   i.       A Genuine Dispute Exists as to Whether Hurst
                            Initiated the Injury-Based Charges

      While criminal charges are brought by prosecutors, a police officer can

be said to have initiated a criminal proceeding “by filing charges or other

accusatory instruments,” Minott v. Duffy, No. 11 Civ. 1217 (KPF), 2014 WL

1386583, at *15 (S.D.N.Y. April 8, 2014) (quoting Cameron v. City of N.Y., 598

F.3d 50, 63 (2d Cir. 2010)), or where the “officer is found to play[ ] an active

role in the prosecution, such as giving advice and encouragement or

importuning the authorities to act,” Bermudez v. City of N.Y., 790 F.3d 368,

377 (2d Cir. 2015) (internal quotation marks and citation omitted). New York

law presumes that a prosecutor exercises independent judgment. Minott, 2014

WL 1386583, at *16. Thus, “when a plaintiff pursues a claim of malicious

prosecution against police officers based on an ‘unlawful arrest,’ the

‘intervening exercise of independent judgment’ by a prosecutor to pursue the

case usually breaks the ‘chain of causation’ unless the plaintiff can produce


6     The Court does not categorize harassment in the second degree as an Injury-Based
      Charge because, though it involves violence, it does not require that the accused cause
      or attempt to cause injury.


                                              17
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 18 of 50



evidence that the prosecutor was ‘misled or pressured’ by the police.” Dufort v.

City of N.Y., 874 F.3d 338, 352 (2d Cir. 2017) (quoting Townes v. City of N.Y.,

176 F.3d 138, 147 (2d Cir. 1999)).

      Hurst was a police officer, and thus did not actually bring the Criminal

Charges against C.S. Furthermore, the ADA who did bring the charges

interviewed C.S. before bringing the charges. (C.S. 56.1 ¶¶ 42-43). This would

serve to break the chain of causation between Hurst and the Criminal Charges,

unless Hurst misled or pressured the prosecutor into bringing those charges.

C.S. has not suggested that Hurst pressured the ADA to take any action

against him. And the record reflects that Hurst made only a single

representation that could have conceivably misled or pressured the prosecutor:

Hurst’s sworn statement in the criminal complaint, in which Hurst purported

to relay information provided by Mortimer in his interview with her. (Weiner

Decl., Ex. G). In that document, Hurst stated that Mortimer claimed that:

(i) C.S. had used his hands to shove her and grab her; (ii) Mortimer’s finger was

lacerated when a door slammed shut on her finger during her struggle with

C.S.; and (iii) C.S. placed Mortimer in fear for her physical safety when he

picked up a pair of pliers and stated in substance that he would hurt her if she

did not get out of his way. (Id.).

      C.S. does not argue that Hurst misled the prosecutor when he wrote that

Mortimer said that C.S. pushed and shoved her. (See generally C.S. Aff.; C.S.

Decl.). Nor could he; Mortimer’s written statement to the police related that

C.S. had tried to push past her to enter the apartment, and Mortimer has


                                         18
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 19 of 50



consistently testified that C.S. in fact pushed and shoved her. (C.S. 56.1 ¶ 10).

Similarly, C.S. does not challenge whether Mortimer said that C.S. picked up a

pair of pliers to use on her if she got in his way. (See generally C.S. Aff.; C.S.

Decl.). Such a challenge, if presented, would also have failed; Mortimer’s

written statement mirrors Hurst’s sworn statement in the criminal complaint.

(C.S. 56.1 ¶ 38).

      Instead, C.S. claims that Hurst misled the prosecutor with respect to the

manner in which Mortimer’s finger was injured. (C.S. Aff. 3-5). Hurst’s sworn

statement recited that “during the struggle [with C.S.] a door was slammed

shut on [Mortimer’s] hand causing a deep laceration to her left index finger

which required stitches as well as substantial pain.” (Weiner Decl., Ex. G).

This statement is ambiguous as to who caused the door to slam on Mortimer’s

finger. The ambiguity in this statement echoes that in Mortimer’s own written

statement to the police, in which she said that “I attempted to stop him from

leaving in the process closed the door upon my finger and ran into my friend[’]s

house to get away from him.” (C.S. 56.1 ¶¶ 37-38). Without a noun or

pronoun before the word “closed,” the sentence is ambiguous as to who closed

the door on Mortimer’s finger. If Mortimer’s written statement were the only

communication between Hurst and Mortimer on that topic, it could hardly be

said that Hurst’s statement was misleading to the prosecutors.

      But construing the facts in the light most favorable to C.S., other

evidence suggests that, in speaking with Hurst at the hospital after the

incident, Mortimer clarified that she had closed the door on her finger.


                                          19
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 20 of 50



(Mortimer Dep. 91:4-18; C.S. Aff. 3). If credited by a jury, this testimony could

establish that, before he provided his sworn statement in the criminal

complaint, Hurst knew that Mortimer — not C.S. — was the cause of

Mortimer’s injury. If this were true, Hurst’s ambiguity on this point could be

found to be misleading to the ADA who filed the Criminal Charges against C.S.

“In sum, there are triable issues of fact concerning whether [the prosecutor’s]

decision to bring charges was tainted by misleading information[.]” Bermudez,

790 F.3d at 376.

      Ultimately, however, only the three Injury-Based Charges allege that C.S.

caused or attempted to cause Mortimer injury. To the extent that Hurst’s

statement may have been misleading, it would not have played any part in the

prosecutor’s decision to file the four Non-Injury-Based Charges. It is true that

certain of the Non-Injury-Based Charges accuse C.S. of possessing a dangerous

weapon, and intending to use that weapon to injure another person. See supra

at 16-17. And C.S. argues that these charges were unfounded, because (i) the

pliers could not have constituted a dangerous weapon and (ii) he lacked the

intent to use the weapons in any capacity aside from self-defense. (C.S.

Decl. 3; C.S. Aff. 1-2). But the prosecutor who brought the charges was aware

that C.S.’s weapon was a pair of pliers and that C.S. claimed he intended to

use them only in self-defense — indeed, the prosecutor was present when C.S.

made these representations. (C.S. 56.1 ¶ 44; Weiner Decl., Ex. E). Hurst could

not be said to have misled the prosecutor with respect to these facts, nor has




                                        20
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 21 of 50



C.S. plausibly established that Hurst committed any other misconduct. 7 Thus,

the prosecutor’s decision to bring the Non-Injury-Based Charges would break

any chain of causation between Hurst and the initiation of those charges. See

Dufort, 874 F.3d at 352.

      In light of this, a genuine dispute exists concerning whether Hurst can

be said to have initiated the Injury-Based Charges against C.S. But no

reasonable juror could find that Hurst initiated the Non-Injury-Based Charges.

Accordingly, summary judgment must be granted with respect to those four

charges.

                  ii.       A Genuine Dispute Exists as to Whether Hurst Had
                            Probable Cause to Believe That C.S. Injured
                            Mortimer

      “Because lack of probable cause is an element of a malicious prosecution

claim, ‘the existence of probable cause is a complete defense to a claim of

malicious prosecution.’” Stansbury v. Wertman, 721 F.3d 84, 94-95 (2d Cir.

2013) (quoting Manganiello, 612 F.3d at 161-62). “Probable cause, in the

context of malicious prosecution, has [] been described as such facts and

circumstances as would lead a reasonably prudent person to believe the

plaintiff guilty.” Stansbury, 721 F.3d at 95 (quoting Boyd v. City of N.Y., 336

F.3d 72, 74, 77 (2d Cir. 2003)). “Probable cause exists if a law enforcement


7     The Second Circuit has held that “[e]ven if the intervening decision-maker (such as a
      prosecutor, grand jury, or judge) is not misled or coerced, it is not readily apparent why
      the chain of causation should be considered broken where the initial wrongdoer can
      reasonably foresee that his misconduct will contribute to an ‘independent’ decision that
      results in a deprivation of liberty.” Higazy v. Templeton, 505 F.3d 161, 177 (2d Cir.
      2007) (quoting Zahrey v. Coffey, 221 F.3d 342, 352 (2d Cir. 2000)). C.S. has not
      suggested that Hurst committed any misconduct, aside from misrepresenting the cause
      of Mortimer’s injury.


                                               21
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 22 of 50



officer ‘received [] information from some person, normally the putative victim

or eyewitness, unless the circumstances raise doubt as to the person’s veracity.

The reliability or veracity of the informant and the basis for the informant’s

knowledge are two important factors.” Betts v. Shearman, 751 F.3d 78, 82 (2d

Cir. 2014) (quoting Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006)). The

“defendant must have possessed probable cause as to each offense

charged.” Costello v. Milano, 20 F. Supp. 3d 406, 415 (S.D.N.Y. 2014) (citations

omitted) (quoting Savino v. City of N.Y., 331 F.3d 63, 72 (2d Cir. 2003)).

      Just as a reasonable jury could find that Hurst misled the prosecutor

with respect to the cause of Mortimer’s injury, the Court finds that a

reasonable jury could find that Hurst lacked probable cause to believe that

C.S. was guilty of one or more of the Injury-Based Charges. 8 Hurst argues that



8     The Court notes that the existence of probable cause as to the Non-Injury-Based
      Charges would conversely provide an independent basis to grant summary judgment in
      Hurst’s favor as to those charges. C.S. himself acknowledged that probable cause
      existed as to some of the charges. (C.S. Aff. 2 (“There was not ‘probable cause’ for ALL
      of the criminal charges against Plaintiff, only some of them.”)). Specifically, C.S. does
      not argue that Hurst lacked probable cause to believe he was guilty of menacing in the
      second degree, menacing in the third degree, or harassment in the second degree. (Id.
      at 5).
      C.S.’s opposition papers can, however, be read to argue that Hurst lacked probable
      cause to believe that he was guilty of criminal possession of a weapon in the fourth
      degree. (See generally C.S. Aff. 5). C.S.’s argument is premised upon his purported
      lack of intent to use the pliers as a weapon against Mortimer. (Id. at 3). C.S. claims
      that he told Hurst that he intended to use the pliers only in self-defense, in the event
      that Mortimer attacked him. (Id.). Placing to the side the issue of whether an intent to
      use a weapon in self-defense would satisfy the intent requirement of criminal
      possession of a weapon in the fourth degree, Hurst’s belief concerning C.S.’s guilt was
      driven by Mortimer’s testimony that C.S. intended to use the pliers against her if she
      got in his way. (Weiner Decl., Ex. C at 3). Mortimer’s statement was sufficient to
      provide probable cause, even if C.S.’s testimony may have contradicted her. See Wieder
      v. City of N.Y., 569 F. App’x 28, 29 (2d Cir. 2014) (summary order) (“[W]e have found
      probable cause where a police officer was presented with different stories from an
      alleged victim and the arrestee.” (quoting Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d
      Cir. 2001)); Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 128 (2d Cir. 1997) (“Once a
      police officer has a reasonable basis for believing there is probable cause, he is not

                                               22
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 23 of 50



he had probable cause to believe that C.S. caused Mortimer’s injury, based on

the existence of the injury, Mortimer’s written statement, and C.S.’s own

interview with the ADA, in which C.S. said that Mortimer had told the security

guard that C.S. had injured her. (Hurst Br. 11-12). In isolation, these pieces

of evidence would give Hurst reason to believe that C.S. injured Mortimer. But

Mortimer testified that she told Hurst before the Criminal Charges were filed

that she had caused her own injury by accidentally slamming the door on her

hand. (Mortimer Dep. 91:4-18; C.S. Aff. 3). If the jury were to credit this

statement and consider it alongside C.S.’s own statement that he did not cause

Mortimer’s injury, it could find that Hurst lacked probable cause to believe C.S.

caused the injury and, necessarily, that he lacked probable cause to believe

that C.S. was guilty of the Injury-Based Charges. 9

                  iii.      A Genuine Dispute Exists as to Whether Hurst
                            Acted with Malice

      A criminal prosecution is commenced with malice when it is brought

with “a wrong or improper motive, something other than a desire to see the

ends of justice served.” Fulton v. Robinson, 289 F.3d 188, 198 (2d Cir. 2002)

(quoting Lowth v. Town of Cheektowaga, 82 F.3d 563, 573 (2d Cir. 1996)). It is

well settled in the Second Circuit that a jury may infer malice from the absence


      required to explore and eliminate every theoretically plausible claim of innocence before
      making an arrest.”).
9     Nor would Mortimer’s and C.S.’s testimony that C.S. pushed and shoved Mortimer to
      gain entry to the apartment support probable cause that C.S. attempted to cause her
      injury consistent with the crime of attempted assault in the third degree. See In re
      James T., 592 N.Y.S.2d 36, 37 (1st Dep’t 1993) (finding that evidence that the accused
      hit an officer once in the shoulder was insufficient to show that he intended to cause
      physical impairment or substantial injury commensurate with attempted assault in the
      third degree).


                                               23
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 24 of 50



of probable cause. See Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 128 (2d

Cir. 1997) (“[L]ack of probable cause generally raises an inference of malice

sufficient to withstand summary judgment. In the present case ... a jury could

find that probable cause for the charges against the plaintiffs was lacking, and

that finding alone would support an inference of malice.” (citation

omitted)); Berry v. Marchinkowski, 137 F. Supp. 3d 495, 535-36 (S.D.N.Y.

2015) (“[I]t is clear that, in the Second Circuit, a jury may infer malice from the

absence of probable cause.”). Consequently, where “the existence of probable

cause to prosecute remains in question, the existence of actual malice does as

well.” Weiner v. McKeefery, 90 F. Supp. 3d 17, 38 (E.D.N.Y. 2015). Thus, the

Court finds that a reasonable jury could find that Hurst acted with malice in

initiating the Injury-Based Charges against C.S.

                 iv.     A Genuine Dispute Exists as to Whether the
                         Criminal Charges Were Terminated in C.S.’s Favor

      In Lanning v. City of Glen Falls, the Second Circuit made clear that,

though a malicious prosecution claim brought under § 1983 and a malicious

prosecution claim under New York tort law both require that the termination of

the underlying criminal charges was favorable to the accused, the two causes

of action differ in how they define what constitutes a favorable termination.

908 F.3d 19, 24-29 (2d Cir. 2018). Under New York tort law, dismissal of a

prosecution will “count as a favorable termination where the trial court’s

reasons for dismissing the charges are ‘not inconsistent with ... innocence.’”

Lanning, 908 F.3d at 27 (quoting Cantalino v. Danner, 96 N.Y.2d 391, 395

(2001)). In a § 1983 action, however, “a plaintiff asserting a malicious

                                         24
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 25 of 50



prosecution claim … must [] show that the underlying criminal proceeding

ended in a manner that affirmatively indicates his innocence.” Lanning, 908

F.3d at 22. “When a person has been arrested and indicted, absent an

affirmative indication that the person is innocent of the offense charged, the

government’s failure to proceed does not necessarily ‘impl[y] a lack of

reasonable grounds for the prosecution.’” Id. at 28 (quoting Conway v. Vill. of

Mount Kisco, 750 F.2d 205, 215 (2d Cir. 1984)). Indeed, where a dismissal

“leaves the question of guilt or innocence unanswered ... it cannot provide the

favorable termination required” as the basis for a claim of malicious

prosecution. Id. at 28-29 (quoting Hygh v. Jacobs, 961 F.2d 359, 368 (2d Cir.

1992) (internal quotations and alterations omitted)).

      Hurst argues that dismissal of the Criminal Charges does not constitute

a favorable termination, because it did not affirmatively indicate that C.S. was

innocent. (Hurst Br. 15-16). The Court disagrees. The charges against C.S.

were dismissed upon the motion of the ADA, and the docket sheet for C.S.’s

criminal case recites the reason for dismissal as the “People cannot prove

beyond a reasonable doubt.” (C.S. 56.1 ¶¶ 50, 52). Thus, the record

establishes that the termination of the charges was not due to some unknown

“procedural or jurisdictional grounds … which [would] fail to affirmatively

indicate [C.S.’s] innocence.” Lanning, 908 F.3d at 28. Rather, the dismissal

was because the prosecution determined that it would not be able to prove that

C.S. was guilty of the charged crimes. Inasmuch as C.S. was entitled to the

presumption of innocence unless and until convicted, the ADA’s representation


                                        25
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 26 of 50



that prosecutors lacked the evidence to prove C.S.’s guilt was tantamount to an

admission that C.S. was innocent of the charged offenses: “[a]fter all, a lack of

sufficient evidence in a criminal case entitles a defendant, as a matter of law, to

a judgment of acquittal.” McKenzie v. City of N.Y., No. 17 Civ. 4899 (PAE),

2019 WL 3288267, at *15 (S.D.N.Y. July 22, 2019) (concluding that a jury

could find that a decision by the prosecutor to drop a charge due to insufficient

evidence constituted an admission that the accused was innocent).

      Hurst argues that the charges were dropped because Mortimer

“inexplicably” refused to testify, and that this “had no bearing on [C.S.’s] guilt

or innocence.” (C.S. Br. 15). But, interpreting the facts in the light most

favorable to C.S., Mortimer’s refusal to testify regarding the Injury-Based

Charges was not inexplicable at all. During her deposition, Mortimer stated

that she refused to provide testimony that C.S. caused her injury for the simple

reason that such testimony would be inaccurate. (Mortimer Dep. 117:17-

118:15). A reasonable jury could find that a dismissal premised upon the

alleged victim and sole witness’s belief that the accused had not done what he

was charged with doing implies that the accused is innocent.

      Further, the manner in which C.S.’s charges were terminated is readily

distinguishable from that in the decisions on which Hurst relies —

Andrukiewicz v. City of N.Y., No. 18 Civ. 4206 (NGG) (RLM), Dkt. #22 (E.D.N.Y.

Feb. 3, 2020), and Smalls v. Collins, No. 14 Civ. 326 (CBA) (RML), 2020 WL

2563393, at *7-8 (E.D.N.Y. Mar. 16, 2020) — which those courts found not to

constitute favorable terminations. In Andrukiewicz, the charges against the


                                          26
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 27 of 50



accused were dropped “due to lack of cooperation on the complainant’s behalf.”

No. 18 Civ. 4206 (NGG) (RLM), Dkt. #22 at 7. The court found that dismissal of

charges due to a non-cooperating witness did not affirmatively indicate the

innocence of the accused. Here, however, the official reason for the dismissal

was the insufficiency of the evidence, not the lack of cooperation from the

complainant.

      The fact pattern addressed in Smalls is, perhaps, more similar to that at

issue here, in that the charges were dropped due to lack of evidence. 2020 WL

2563393, at *7-8. But the lack of evidence was due to the suppression of

evidence, and the evidence was suppressed not because it lacked credibility,

but because it had been obtained improperly. Though the suppression of

evidence resulted in the dismissal of charges, the court in Smalls found that

the dismissal did not indicate the innocence of the accused, because the

suppressed evidence would have demonstrated his guilt. Id. In direct contrast

to the termination of charges in Smalls, a deeper dive into the sufficiency vel

non of the evidence against C.S. reveals that the Injury-Based Charges failed

not on a technicality, but due to a dearth of evidence that C.S. caused

Mortimer’s injury. Mortimer’s deposition testimony indicated that she was not

merely refusing to cooperate with the prosecution, but that she believed the

prosecution’s charges did not comport with what C.S. had done. In this way,

the case at hand is much more analogous to Blount v. City of N.Y., No. 15 Civ.

599 (PKC) (JO), 2019 WL 1050994, at *2 (E.D.N.Y. Mar. 5, 2019), where

evidence was suppressed due in part to its lack of credibility, and the court


                                         27
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 28 of 50



found that the resulting termination of a prosecution affirmatively indicated the

accused’s innocence.

      For these reasons, a reasonable jury could find that the circumstances of

the prosecution’s dismissal of the Criminal Charges against C.S. affirmatively

indicated his innocence. At the very least, a genuine dispute exists as to

whether dismissal of the Injury-Based Charges resulted in a termination

favorable to C.S.

                    v.    C.S. Was Not Subjected to a Sufficient Post-
                          Arraignment Liberty Restraint as a Matter of Law

      To review, the Court has found triable issues on the first four elements of

a § 1983 malicious prosecution claim — those that are analogous to the

elements of malicious prosecution under New York tort law. Significantly,

however,

             [a] plaintiff asserting a Fourth Amendment malicious
             prosecution claim under § 1983 must [also] show
             some deprivation of liberty consistent with the concept
             of “seizure.” This requirement is necessary to ensure
             that the § 1983 plaintiff has suffered a harm of
             constitutional proportions — i.e., a harm cognizable
             under § 1983.

Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 116 (2d Cir. 1995). It is the plaintiff’s

burden to show that the deprivation of liberty was the result of the allegedly

malicious prosecution, and not some other charge that is supported by

probable cause. Coleman, 688 F. App’x at 58; see also Blue v. City of N.Y.,

No. 16 Civ. 9990 (VSB), 2018 WL 2561023, at 6-7 (S.D.N.Y. June 4, 2018) (“If,

however, the court appearances are attributable to other pending criminal




                                          28
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 29 of 50



charges against the plaintiff, court appearances are not sufficient to make out

the necessary post-arraignment deprivation of liberty.”).

      Hurst argues that C.S. did not suffer a post-arraignment deprivation of

liberty sufficient to support a Fourth Amendment malicious prosecution claim.

(Hurst Br. 16 (citing Burg v. Gosselin, 591 F.3d 95, 101 (2d Cir. 2010) (“[A] pre-

arraignment, nonfelony summons requiring no more than a later court

appearance does not constitute a Fourth Amendment seizure.”). The record

reflects that the filing of the Criminal Charges resulted in two developments

that might be construed as depriving C.S. of liberty: (i) he was required to

attend an arraignment hearing; and (ii) the state court judge before whom C.S.

was arraigned entered the Order of Protection, which required C.S. to stay

away from Mortimer and her house and to refrain from contacting her. (C.S.

56.1 ¶¶ 46, 48). C.S. argues that he was also forced to abide by an 8:00 p.m.

curfew for the remainder of the summer of 2014, a violation of which would

have “sent [him] straight to prison.” (C.S. Aff. 6).

      As an initial matter, C.S.’s arraignment on the Criminal Charges cannot

satisfy the deprivation of liberty element; the Second Circuit has been clear

that a single court appearance at an arraignment does not amount to a

deprivation of liberty that will support a malicious prosecution claim. Singer,

63 F.3d at 117 (“[A]ny post-arraignment deprivations of liberty (such as being

bound-over for trial) might satisfy this constitutional requirement.”); Burg, 591

F.3d at 98 (“[T]he issuance of a pre-arraignment, non-felony summons

requiring a later court appearance, without further restrictions, does not


                                          29
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 30 of 50



constitute a Fourth Amendment seizure. This summons does no more than

require Burg to appear in court on a single occasion, and operates to effectuate

due process.”). Nor is the element met by C.S.’s bare allegation that he was

subjected to a curfew. The Court will accept C.S.’s claim as true, because it

was presented in a sworn affidavit. Davis v. New York, 316 F.3d 93, 100 (2d

Cir. 2002). Even so, C.S. did not testify that the curfew was imposed as a

result of the Criminal Charges. Thus, there is no record evidence to tie the

curfew to Hurst’s alleged misconduct, nor is there any suggestion that Hurst

caused the curfew. See Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir.

2011) (noting that if the non-moving party would bear the burden of proof at

trial, they “must come forward with specific evidence demonstrating the

existence of a genuine dispute of material fact” to survive summary judgment).

      There remains the Order of Protection, which the Court finds would

constitute a deprivation of liberty. The Second Circuit has held that “the

liberty deprivations regulated by the Fourth Amendment are not limited to

physical detention.” Murphy v. Lynn, 118 F.3d 938, 945 (2d Cir. 1997).

Indeed, in Murphy, the Second Circuit held that, though the defendant had

been released post-arraignment, an order requiring him not to leave the state

constituted a seizure within the meaning of the Fourth Amendment. See id.;

see also Burg, 591 F.3d at 98 (reaffirming the holding of Murphy). It is also

well established in this Circuit that “children have a [] constitutionally

protected liberty interest in not being dislocated from the ‘emotional

attachments that derive from the intimacy of daily family association.” Kia P. v.


                                          30
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 31 of 50



McIntyre, 235 F.3d 749, 759 (2d Cir. 2000) (quoting Duchesne v.

Sugarman, 566 F.2d 817, 825 (2d Cir. 1977)); see also Southerland v. City of

N.Y., 680 F.3d 127, 142 (2d Cir. 2012) (holding that children have a liberty

interest in not being separated from their parents and, therefore, “[t]he state’s

removal of a child from his or her parent may []give rise to a variety of

cognizable constitutional claims”). The Order of Protection, which required

C.S. — then a minor — to stay away from and refrain from communicating with

his mother, could constitute a deprivation of liberty and a “harm of

constitutional proportions.” Singer, 63 F.3d at 116. 10

      Even so, the Order of Protection would support C.S.’s malicious

prosecution claim only if it “resulted from” the charges that were the fruits of

Hurst’s allegedly violative conduct. See Coleman, 688 F. App’x at 58; see also

Murphy, 118 F.3d at 944. On this point, the Second Circuit’s recent non-

precedential decisions in Coleman and Carvalho v. City of N.Y., 732 F. App’x 18,

24 (2d Cir. 2018) (summary order), are instructive. In Coleman, the Second

Circuit addressed a situation in which a plaintiff brought a claim for malicious

prosecution after he was charged with committing various crimes, including

assault, and was required to appear in court more than a dozen times. 688 F.

App’x at 58. Eventually the trial court determined that probable cause existed

10    Hurst cites Lacey v. Yates County, 30 F. Supp. 3d 213, 226 (W.D.N.Y. 2014), for the
      proposition that orders of protection do not constitute a deprivation of liberty under the
      Fourth Amendment. But this considerably overstates the court’s decision in Lacey.
      There, the court found that the mere allegation that a temporary order of protection had
      been imposed would not support a claim that the plaintiff suffered a deprivation of
      liberty, because no allegations were made as to what restrictions the order placed on
      the plaintiff or what role the defendants played in its issuance. Id. Here, in contrast,
      the Court has been provided with the text of the Order of Protection itself and can
      evaluate whether it deprived C.S. of a protected liberty.


                                               31
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 32 of 50



for all of the criminal charges, except the charge of assault. Id. The Second

Circuit held that, even if the court appearances constituted a deprivation of

liberty, such deprivation was “not solely attributable to the assault charges,

which are the only remaining charges for which [the plaintiff] could have a

malicious prosecution claim. Even if the assault charges had never been, [the

plaintiff] still would have had the obligation to appear on account of the other

criminal charges.” Id. Thus, the plaintiff had not met his burden of showing

the post-arraignment deprivation of liberty resulted from an allegedly malicious

prosecution. Id.

      The Second Circuit addressed a similar factual scenario in Carvalho,

except the plaintiffs there brought a claim for violation of their right to a fair

trial based on fabricated evidence, not malicious prosecution. 732 F. App’x 18.

The two claims are similar in that both require the plaintiff to show that he or

she suffered a deprivation of “life, liberty, or property” as a result of the alleged

misconduct. See Garnett v. Undercover Officer C0039, 838 F.3d 265, 279 (2d

Cir. 2016). 11 The Second Circuit found that the plaintiffs in Carvalho could not

satisfy this element, because they had failed to adduce any evidence that the

detention they suffered was the result of the allegedly fabricated evidence and

not the plaintiff’s arrest for disorderly conduct, which was supported by

probable cause. 732 F. App’x at 24.


11    The Court notes that, though probable cause is a complete defense to a claim for
      malicious prosecution, the same is not true for a fair trial claim. Ganek v. Leibowitz,
      874 F.3d 73, 91 (2d Cir. 2017). “If an arrest or prosecution were supported by probable
      cause, a plaintiff can still prevail on a fair trial claim if fabricated evidence causes some
      ‘further deprivation.’” Collins v. City of N.Y., No. 14 Civ. 8815 (AJN), 2019 WL 1413999,
      at *2-4 (S.D.N.Y. Mar. 29, 2019) (quoting Ganek, 874 F.3d at 91).


                                                32
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 33 of 50



      In reviewing Coleman and Carvalho, as well as distillations of their

analyses offered by sister courts in Collins v. City of N.Y., No. 14 Civ. 8815

(AJN), 2019 WL 1413999, at *2-4 (S.D.N.Y. Mar. 29, 2019), Corso v. City of

N.Y., No. 17 Civ. 6096 (NRB), 2019 WL 1570807, at *2 (S.D.N.Y. Apr. 11, 2019),

and Blue, 2018 WL 2561023, at *6-7, the Court understands that the Order of

Protection does not constitute an actionable deprivation of liberty if there is no

evidence to suggest that it was the result of the Injury-Based Charges, as

opposed to the Non-Injury-Based Charges, the latter of which were supported

by probable cause. See Simsbury-Avon Pres. Soc’y, LLC, 575 F.3d at 204

(holding that where “the burden of proof at trial would fall on the nonmoving

party,” the moving party can shift the initial burden by “point[ing] to a lack of

evidence to go to the trier of fact on an essential element of the nonmovant’s

claim.”). The Court notes at the outset that the mere fact that the Order of

Protection was entered after C.S. was arraigned on both sets of charges does

not automatically defeat his claim; in analogous situations, courts have held

that plaintiffs were able to identify genuine disputes of fact as to whether the

post-arraignment deprivations of liberty were the result of charges that lacked

probable cause, even when those plaintiffs simultaneously faced other charges

supported by probable cause. See Collins, 2019 WL 1413999, at *2-4; see also

Corso, 2019 WL 1570807, at *2.

      Here, however, C.S. offers no evidence to suggest that the Order of

Protection was solely attributable to the Injury-Based Charges. See Coleman,

688 F. App’x at 58. Quite to the contrary, the filing of the Non-Injury-Based


                                         33
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 34 of 50



Charges alone would have empowered the state court to impose the Order of

Protection; under New York law, “[w]hen a criminal action is pending involving

a complaint charging any crime or violation between … parent and child … the

court … may issue a temporary order of protection[.]” N.Y. Crim. Proc. Law

§ 530.12. Nor is this an instance in which a jury could infer that a court

decided to impose a deprivation of liberty due to charges that lacked probable

cause rather than charges supported by probable cause, based on the fact that

the former were significantly more serious than the latter. See Corso, 2019 WL

1570807, at *3 (finding it plausible that a single charge for a class A

misdemeanor was the cause of an accused’s deprivation of liberty, where the

other charges the accused faced were for non-misdemeanor offenses that were

“frequently overlooked by prosecuting authorities altogether”). Here, both the

Injury-Based Charges and the Non-Injury-Based Charges included crimes of

equal seriousness, including crimes categorized as class A misdemeanors. See

N.Y. Penal Law §§ 120.00(2) (assault in the third degree), 240.30(4) (aggravated

harassment in the second degree), 120.14(1) (menacing in the second degree),

265.01(2) (criminal possession of a weapon in the fourth degree).

      Finally, the facts here differ from those in other cases where prosecutions

that included multiple criminal charges were dismissed when the prosecutors

learned that evidence supporting one of those charges had been falsified. See

Corso, 2019 WL 1570807, at *3; see also Collins, 2019 WL 1413999, at *2-4.

In those cases, the courts found that a jury could infer from the dismissal of all

charges that the prosecutors would not have initiated the action without the


                                         34
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 35 of 50



single charge that was supported by falsified evidence, and thus that any

deprivation of liberty arising out of the prosecution was the result of that single

charge (and, by extension, the falsified evidence). See Corso, 2019 WL

1570807, at *3; see also Collins, 2019 WL 1413999, at *2-4. It is true that the

prosecution dismissed the Injury-Based Charges at the same time they

dismissed the Non-Injury-Based Charges, but in this instance the concurrence

of those two events does not suggest that the prosecution would not have

brought the latter but for the former. The Criminal Charges as a whole were

dismissed because Mortimer refused to cooperate with the prosecution and

provide any testimony at all, preventing the prosecution from proving their case

at trial. Mortimer’s refusal to testify as to the Injury-Based Charges may have

been due to the fact that she did not believe C.S. caused or attempted to cause

her any injury. (Mortimer Dep. 117:17-118:15). But Mortimer did not express

disagreement with the prosecutor’s version of the underlying facts that would

have supported a conviction as to the Non-Injury-Based Charges. (Id. at 66:13-

69:8). 12 Thus, the timing of the dismissal of charges simply suggests that the

prosecution dropped the charges after the sole witness refused to testify; it

does not suggest that the dismissal of the Non-Injury-Based Charges was due

to Hurst’s allegedly misleading statement concerning the source of Mortimer’s

injuries.


12    Mortimer did take issue with whether the hammer pliers C.S. wielded could constitute a
      dangerous weapon. (Mortimer Dep. 117:17-118:15). But the prosecution did not need
      Mortimer to testify that the pliers were a dangerous weapon. That would have been a
      question for the jury. Mortimer would only have needed to testify that that C.S.
      intimidated her with the pliers, a fact that she does not contest. (C.S. 56.1 ¶ 38;
      Mortimer Dep. 68:7-69:8).


                                             35
       Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 36 of 50



      In short, the Court finds no evidence that the only cognizable deprivation

of liberty that C.S. suffered — the Order of Protection — was the result of the

Injury-Based Charges. Accordingly, summary judgment must be granted

against C.S.’s malicious prosecution claim. 13

             b.     Summary Judgment Is Warranted as to C.S.’s Fair Trial
                    Claim

      C.S.’s claim against Hurst for violation of his right to a fair trial is

distinct from his malicious prosecution claim, but is subject to summary

judgment for much the same reasons. “When a police officer creates false

information likely to influence a jury’s decision and forwards that information

to prosecutors, he violates the accused’s constitutional right to a fair trial, and

the harm occasioned by such an unconscionable action is redressable in an

action for damages under 42 U.S.C. § 1983.” Ricciuti, 124 F.3d at 130. To

prevail, on a fair trial claim, a plaintiff must establish that the “[i] investigating

official [ii] fabricate[d] evidence [iii] that [was] likely to influence a jury’s

decision, [iv] forward[ed] that information to prosecutors, and [v] the plaintiff

suffer[ed] a deprivation of liberty as a result. Soomro v. City of N.Y., 174 F.

Supp. 3d 806, 815 (S.D.N.Y. 2016) (quoting Jovanovic v. City of N.Y., 486 F.

App’x 149, 152 (2d Cir. 2012) (summary order)). It is of no moment that a


13    Hurst also argues that he is entitled to qualified immunity from C.S.’s malicious
      prosecution claim, on the grounds that he had at least “arguable probable cause” at the
      time the criminal proceeding commenced. (Hurst Br. 16-19). See generally
      Betts v. Shearman, 751 F.3d 78, 82-83 (2d Cir. 2014). Because the Court has
      determined that Hurst did not violate C.S.’s constitutional right to be free from
      malicious prosecutions, it need not address Hurst’s qualified immunity defense. See
      Pearson v. Callahan, 555 U.S. 223, 236 (2009) (holding that courts may exercise their
      discretion in determining whether to resolve constitutional issues before addressing the
      defense of qualified immunity).


                                              36
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 37 of 50



plaintiff’s case is never put before a grand or trial jury — this claim may be

sustained where charges are dismissed before trial. See Ricciuti, 124 F.3d at

130 (reversing summary judgment on denial of fair trial claim for charges

dismissed before trial).

      As discussed above, Hurst may only plausibly be said to have fabricated

evidence with respect to the source of Mortimer’s injury; if Mortimer told Hurst

that she caused her own injury, Hurst’s statement to police that was

ambiguous as to the source of the injury was arguably misleading. See supra

at 17-21. 14 The only deprivation of liberty that C.S. suffered is the Order of

Protection. And, for the reasons stated in the preceding section, no evidence

exists to suggest that the Order of Protection was the result of the allegedly

fabricated evidence. See supra at 28-36. Thus, summary judgment must be

granted against C.S.’s claim that Hurst violated his right to a fair trial.

      2.     The Court Denies Wilson’s Motion for Partial Summary
             Judgment

      Turning now to Plaintiff Mortimer, the Court observes that her remaining

claim is that Defendant Wilson violated her right to procedural due process by

failing to provide her with constitutionally sufficient notice of the August 1,

2020 Proceeding, which ended with an order that C.S. be placed in non-kinship

family care. Mortimer I, 2018 WL 1605982, at *16-18. The Court has already

determined that Wilson’s alleged failure to provide notice of the proceeding


14    Hurst does not address the issue of whether such an allegedly misleading statement by
      the police could constitute fabricated evidence. (See generally Hurst Br.; Hurst Reply).
      Ultimately the Court need not decide this issue and accepts for the sake of argument
      that Hurst’s statement could be fabricated evidence. Even so, as discussed herein,
      C.S.’s fair trial claim would fail.


                                              37
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 38 of 50



could constitute a procedural due process violation, id., and Wilson

acknowledges that a disputed issue of fact exists as to whether Wilson provided

Mortimer with such notice (Wilson Br. 2). Thus, Wilson does not seek

summary judgment against Mortimer’s procedural due process claim as a

whole; she instead seeks a grant of partial summary judgment, dismissing

Mortimer’s claim for compensatory damages arising out of that alleged

procedural due process violation. (See generally id.). For the reasons that

follow, Wilson’s motion is denied.

            a.    Applicable Law

      “Rights, constitutional and otherwise, do not exist in a vacuum. Their

purpose is to protect persons from injuries to particular interests, and their

contours are shaped by the interests they protect.” Carey v. Piphus, 435 U.S.

247, 254 (1978). Damages awards in § 1983 suits therefore “must be

considered with reference to the nature of the interests protected by the

particular constitutional right in question,” and accordingly, “the elements and

prerequisites for recovery of damages appropriate to compensate injuries

caused by the deprivation of one constitutional right are not necessarily

appropriate to compensate injuries caused by the deprivation of another.”

Id. at 264-65. “Thus, the compensatory damages calculation for different

constitutional violations turns on the nature of the injuries suffered even

though the amount of compensatory damages awarded is in any event limited

to the actual injuries suffered by the plaintiff.” Warren v. Pataki, 823 F.3d 125,

143 (2d Cir. 2016).


                                         38
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 39 of 50



      “Because the right to procedural due process is ‘absolute’ in the sense

that it does not depend upon the merits of a claimant’s substantive assertions,

and because of the importance to organized society that procedural due

process be observed … the denial of procedural due process [is] actionable for

nominal damages without proof of actual injury. Carey, 435 U.S. at 266-67.

Actual damages for procedural due process violations “are based on the

compensation for injuries that resulted from the plaintiff’s receipt of deficient

process.” Warren, 823 F.3d at 143 (citing Poventud v. City of N.Y., 750 F.3d

121, 135-36 (2d Cir. 2014) (en banc)). According to the Second Circuit,

            To calculate such damages, courts must determine
            whether a different outcome would have been obtained
            had adequate procedural protections been given. If
            the outcome would not have been different, the
            plaintiff is presumptively entitled to no more than
            nominal damages. See [P]oventud, 750 F.3d at 135-
            36]; see also Carey, 435 U.S. at 262-63. If, however, a
            plaintiff can show that he suffered mental and
            emotional distress caused by the denial of procedural
            due process itself (as opposed to the mental and
            emotional distress caused by, for instance, the
            incarceration that would have occurred absent the
            due-process violation), he is entitled to recover actual
            damages only to that extent. See Carey, 435 U.S. at
            263 (distinguishing between distress attributable to
            “the justified deprivation” and that caused by
            “deficiencies in procedure”).

Warren, 823 F.3d at 143.

            b.     A Genuine Dispute Exists as to Whether the Outcome of
                   the August 1, 2014 Proceeding Would Have Been
                   Different If Mortimer Had Received Notice

      In light of these well-established principles, Mortimer may be entitled to

nominal damages regardless of whether she suffered any injury as a result of


                                         39
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 40 of 50



the alleged violation of her right to procedural due process. But her request for

relief in the form of compensatory damages may only survive summary

judgment if she can establish a genuine dispute as to whether: (i) she suffered

mental and emotional distress caused by the lack of notice of the August 1,

2014 Proceeding; or (ii) the outcome of the Proceeding would have been

different if she had received notice of it.

      As to the first of these factors, Mortimer argues that she “incurred

substantial loss in the form of financial, emotional, social, and psychological”

damages. (Mortimer Br. 6). But Mortimer’s argument is supported only by her

own declaration that she suffered unlawful arrests, fear and worry over a

missing child, financial loss, personal humiliation, impairment of reputation,

and “humiliation stressors and trauma of family court litigation.” (Mortimer

Decl. 9-10). Mortimer’s declaration appears to allude to other documentary

evidence, but such documents are not provided to the Court in Mortimer’s

opposition papers. Even if they had been provided, Mortimer does not attempt

to establish that those injuries were caused by Wilson’s failure to provide

notice of the August 1, 2014 Proceeding and not by: (i) the unrelated arrests of

Mortimer and C.S.; (ii) the investigation conducted by ACS; (iii) the initiation of

Family Court proceedings (which would have happened whether or not Wilson

provided notice of the August 1, 2014 Proceeding); or (iv) any number of other

difficulties that existed wholly independent of Wilson’s alleged failure to provide

notice. Thus, even if a genuine dispute exists as to whether Mortimer suffered

mental and emotional distress, no evidence exists to establish that such


                                              40
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 41 of 50



distress was caused by the alleged due process violation alone. See Warren,

823 F.3d at 143.

      The second avenue to actual damages proves more promising for

Mortimer. Mortimer claims that the petition for removal filed by ACS (Frank

Decl., Ex. A (the “Petition”)), which served as the basis for the Family Court

judge’s decision to remove C.S. to non-kinship family care on August 1, 2014,

was replete with fabricated facts and misleading allegations. (Mortimer Opp. 5-

6). According to Mortimer, the inaccurate facts in the Petition included, but

were not limited to, the following:

      (i)     The Petition states that Mortimer told the police that
              C.S. caused her finger laceration during the April 12,
              2014 incident, but Mortimer told the police that she
              had accidentally caused her own injury (Petition ¶ 1(a);
              Mortimer Decl. 3);

      (ii)    Contrary to the claims made in the Petition, Mortimer
              did not kick C.S. out of her home on July 23, 2014,
              without any plans for his welfare, and instead
              Mortimer and C.S. agreed that C.S. would stay with
              his grandmother for one week, as he frequently did
              (Petition ¶ 1(b)-(c); Mortimer Decl. 4-5); and

      (iii)   The Petition’s claims about Mortimer’s failure to
              provide   adequate      food    and    clothing    were
              unsubstantiated (Petition ¶ 1(c); Mortimer Decl. 6-7).

Mortimer also argues that the Family Court judge was misled with regard to

the extent to which Mortimer was made aware of or allowed involvement in

ACS’s investigation. (See generally Mortimer Decl.). Mortimer claims that

Wilson frequently met with C.S. without her knowledge and consent, and that

Mortimer was unable to participate in “family meetings” that Wilson proposed

having with Mortimer and C.S., because the Order of Protection forbade the

                                         41
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 42 of 50



two from interacting. (Id.). Had she been given constitutionally sufficient

notice of the August 1, 2014 Proceeding, Mortimer claims that she would have

attended the hearing and informed the judge of these issues. According to

Mortimer, the judge would not have entered the Temporary Removal Order if he

had been presented with her side of the story. (Mortimer Opp. 5-6).

      It is true that Mortimer does not challenge with specificity the veracity of

all, or even most, of the information provided in the Petition concerning

Mortimer’s alleged neglect of her son. (See generally Mortimer Decl.).

Nevertheless, drawing all permissible factual inferences in Mortimer’s favor,

were the jury to find Mortimer’s testimony credible, they might determine that

significant portions of the Petition were inaccurate. See Terry, 336 F.3d at 137;

Rojas, 660 F.3d at 104 (noting that a district court generally should not weigh

the credibility of a witness). 15 Further, a jury could find that, had she been

given notice of the proceeding: (i) Mortimer would have attended the

proceeding; (ii) she would have given the judge reason to doubt the allegations

presented in the Petition and reason to believe that Mortimer had not been

sufficiently involved in ACS’s investigation; and (iii) the judge would not have




15    Wilson argues that she had probable cause to believe each allegation made in the
      Petition and that, based upon those allegations and the record available at the time, the
      Family Court judge’s decision to remove C.S. to temporary non-kinship foster care was
      objectively reasonable. (Wilson Reply 6-8). The Court does not disagree. The question
      at hand, however, is whether providing Mortimer with notice would have altered the
      outcome of the August 1, 2014 Proceeding. Because Mortimer has provided testimony
      that the allegations contained in the Petition were false, and because the Court may not
      weigh Mortimer’s credibility at this stage in the proceedings, the Court finds that a
      genuine dispute exists as to whether the outcome would have been altered if Mortimer
      had received notice of the proceeding.


                                              42
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 43 of 50



entered the Temporary Removal Order. 16 Based on this, and without passing

on whether the evidence “unmistakably favors one side or the other,” Simpson,

793 F.3d at 265, the Court finds that a genuine dispute exists as to whether

the outcome of the August 1, 2014 Proceeding would have differed had Wilson

given Mortimer notice.

      Wilson’s arguments to the contrary are premised upon the law of the

case; Wilson claims that, because the Court dismissed Mortimer’s substantive

due process claim in Mortimer I, Mortimer cannot show that she suffered any

injuries as a result of the alleged procedural due process violation. (See

generally Wilson Br.; Wilson Reply). It is true that the Court dismissed

Mortimer’s substantive due process claim, finding that: (i) C.S.’s separation

from Mortimer between July 23, 2014, and August 1, 2014, was agreed to by

Mortimer and C.S., and thus not attributable to Wilson; and (ii) C.S.’s

separation from Mortimer after August 1, 2014, was the result of a Family

Court order, after which “any [substantive due process] liability for the

continuation of the allegedly wrongful separation of parent and child can no

longer be attributed to the officer who removed the child.” Mortimer I, 2018 WL

1605982, at *14-15 (quoting Southerland, 680 F.3d at 152). But Mortimer’s

procedural due process claim would not hold Wilson liable for the allegedly

wrongful separation following the entry of the Temporary Removal Order.

16    The parties agree that the Family Court ultimately denied ACS’s petition to have C.S.
      permanently removed from Mortimer’s care. (See Wilson Reply 7). Because the Court
      was not provided with the text of the Family Court’s decision on this matter, it knows
      not why this result was reached. Nevertheless, the fact that permanent removal was
      denied supports, however weakly, Mortimer’s argument that she could have persuaded
      the Family Court that a temporary removal order was unnecessary if she had
      participated in the August 1, 2014 Proceeding.


                                              43
        Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 44 of 50



Instead, Mortimer seeks to hold Wilson liable for her alleged failure to provide

Wilson with notice of the August 1, 2014 Proceeding, which preceded the

Temporary Removal Order. In short, Wilson’s attempt to collapse Mortimer’s

right to procedural due process into her right to substantive due process must

fail.

              c.    The Rooker-Feldman Doctrine Does Not Bar Mortimer
                    from Seeking Compensatory Damages

        Finally, Wilson’s opening brief contains a single sentence that references

the Rooker-Feldman doctrine. However cursory the argument might be, the

Court understands Wilson to argue that Mortimer cannot establish that the

outcome of the August 1, 2014 Proceeding would have been different had she

been given notice, because the Rooker-Feldman doctrine prohibits her from

attacking the validity of the Temporary Removal Order in federal court. (Wilson

Br. 5). In the interest of completeness, the Court addresses that argument.

The Court agrees that the Rooker-Feldman doctrine would prevent Mortimer

from seeking to nullify the Temporary Removal Order, but disagrees that

Mortimer is seeking to do that here.

        The Rooker-Feldman doctrine bars a losing party in state court “from

seeking what in substance would be appellate review of the state judgment in a

United States district court, based on the losing party’s claim that the state

judgment itself violates the loser’s federal rights.” Johnson v. De Grandy, 512

U.S. 997, 1005-06 (1994). The doctrine “recognizes that 28 U.S.C. § 1331 is a

grant of original jurisdiction, and does not authorize district courts to exercise

appellate jurisdiction over state-court judgments, which Congress has reserved

                                          44
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 45 of 50



to [the Supreme] Court, see [28 U.S.C] § 1257(a).” Verizon Md., Inc. v. Pub.

Serv. Comm’n of Md., 535 U.S. 635, 644 n.3 (2002). The doctrine occupies

“narrow ground,” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

284 (2005), and has been limited to cases satisfying a four-part test: (i) the

federal-court plaintiff lost in state court; (ii) the plaintiff “must complain of

injuries caused by a state-court judgment;” (iii) the plaintiff “must invite

district court review and rejection of that judgment;” and (iv) “the state-court

judgment must have been rendered before the district court proceedings

commenced.” Green v. Mattingly, 585 F.3d 97, 102 (2d Cir. 2009) (alteration,

citations, and internal quotation marks omitted); see also McKithen v.

Brown, 626 F.3d 143, 154 (2d Cir. 2010) (outlining the Rooker-Feldman test)

      The fourth factor of the Rooker-Feldman test is plainly met here: the

Temporary Removal Order was entered on August 1, 2014, before the

proceedings in this Court commenced on September 11, 2015. And the Court

accepts for the sake of argument that the first factor is also met, and that the

entry of the Temporary Removal Order constituted a loss for Mortimer in state

court. 17 The question then becomes whether Mortimer’s procedural due


17    It is not clear that Mortimer was a “state court loser” for the purposes of the Rooker-
      Feldman doctrine. In Green v. Mattingly, 585 F.3d 97, 102 (2d Cir. 2009), a family court
      held an ex parte proceeding and entered a temporary removal order, removing the
      plaintiff’s child from her custody. Id. Four days later, the plaintiff contested the order
      and the family court issued a superseding order returning the child to the plaintiff. The
      family court then adjourned the proceedings in “contemplation of dismissal” and the
      petition was automatically dismissed. Id. The Second Circuit found that the plaintiff
      had not lost in state court because, “[a]lthough there was no final adjudication in
      plaintiff’s favor, there was also no final ‘order of disposition’ removing her child and
      plaintiff secured the reversal of the one form of interlocutory relief entered against
      her.” Id. (internal citation omitted). The Court has not been provided with sufficient
      information to determine whether a final order of disposition was granted in Mortimer’s
      favor, or whether the Temporary Removal Order was reversed before it expired. But the

                                               45
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 46 of 50



process claim — which is premised on Wilson’s actions before the Temporary

Order of Removal was entered, and which seeks damages based on whether the

Order would not have been entered had Mortimer been afforded due process —

complains of an injury caused by the Order, and invites district court review

and rejection of the Order. If both of these factors are met, Rooker-Feldman

would apply, barring Mortimer from seeking compensatory damages on the

theory that the outcome of the August 1, 2014 Proceeding would have been

different if she had been afforded procedural due process.

      The Court finds that neither of these factors is met. First, Mortimer’s

surviving claim does not allege that her injury was caused by a state court

order. “[T]he applicability of the Rooker-Feldman doctrine turns not on the

similarity between a party’s state-court and federal-court claims (which is,

generally speaking, the focus of ordinary preclusion law), but rather on

the causal relationship between the state-court judgment and the injury of

which the party complains in federal court.” McKithen v. Brown, 481 F.3d 89,

98 (2d Cir. 2007) (emphases in original) (citing Hoblock v. Albany Cty. Bd. of

Elections, 422 F.3d 77, 87 (2d Cir. 2005) (“[A] plaintiff who seeks in federal

court a result opposed to the one he achieved in state court does not, for that

reason alone, run afoul of Rooker-Feldman.”). Indeed, the Rooker-

Feldman doctrine does not apply where a plaintiff brings an independent claim

that was not caused by a state court judgment, even if that claim would deny a

legal conclusion that a state court has reached in a case to which he was a

      Court need not decide whether Mortimer can be said to have lost in state court,
      because, as stated herein, the Rooker-Feldman doctrine would not otherwise apply.


                                             46
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 47 of 50



party. Ezagui v. City of N.Y., 726 F. Supp. 2d 275, 290 (S.D.N.Y. 2010) (quoting

and summarizing Exxon Mobil, 544 U.S. at 293). Although Mortimer’s claim

may touch upon the Temporary Removal Order, the underlying cause of her

alleged injury is Wilson’s failure to give notice, and not the Order itself. Sister

courts have found that similar claims do not satisfy the second Rooker-

Feldman factor. See Ezagui, 726 F. Supp. 2d at 290 (“Here, Plaintiff does not

complain of an injury caused by a state court judgment; instead, he complains

of an injury caused by Defendants’ failure to give him notice of his due process

rights related to the seizure and retention of his vehicle.”); see also Vossbrinck

v. Accredited Home Lenders, Inc., 773 F.3d 423, 427-28 (2d Cir. 2014)

(acknowledging that a complaint can allege injury caused by a fraudulent

statement made to a court, which statement resulted in an allegedly inaccurate

state court judgment, without alleging that the injury was caused by the

inaccurate state court judgment such that it would be barred by the Rooker-

Feldman doctrine).

      Nor is the third Rooker-Feldman factor met, because Mortimer does not

seek to have the Court review and reject the Temporary Removal Order. “In the

child custody context, in order to satisfy this [Rooker-Feldman] requirement, a

plaintiff must ‘plainly’ be seeking to ‘undo the [Family Court] judgment.’”

McKnight v. Middleton, 699 F. Supp. 2d 507, 515 (E.D.N.Y. 2010) (quoting

Green v. Mattingly, 585 F.3d 97, 102 (2d Cir. 2009). The Second Circuit has

stated, in dicta, “that claims challenging general procedures would not be

barred by Rooker-Feldman unless they seek modification of the specific orders


                                          47
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 48 of 50



affecting the plaintiff.” Schweitzer v. Crofton, 935 F. Supp. 2d 527, 542

(E.D.N.Y. 2013), aff’d, 560 F. App’x 6 (2d Cir. 2014) (summary order) (citing

McNamara v. Kaye, 360 F. App’x 177, 177 (2d Cir. 2009) (summary order)

(“Inasmuch as [the plaintiff’s] claims challenge the procedures applied in all

attorney disciplinary proceedings and seek damages and prospective relief

rather than a modification of her suspension or reinstatement orders, her

claims would not appear to be barred by Rooker-Feldman.”)). Furthermore, in

the analogous case of Green, the Second Circuit held that Rooker-Feldman did

not apply to a plaintiff’s challenge of a temporary removal order where

plaintiff’s custody over her child had been restored. 585 F.3d at 102. The

court found that such a challenge could not invite review and rejection of the

temporary removal order: “The only conceivable ‘judgment’ against plaintiff —

the temporary removal of her child — has already been undone.” Id.

      Read together, this case law “suggest[s] that a plaintiff’s claims seeking

only monetary damages … against court procedures rather than modification of

a family court’s temporary custody or other orders would not run afoul of

the Rooker-Feldman doctrine.” McKnight, 699 F. Supp. 2d at 515. Here,

Mortimer seeks damages arising out of the alleged procedural due process

violation, but she does not seek to have the Temporary Removal Order rejected,

undone, or otherwise modified. Indeed, the Temporary Removal Order has long

since expired, a permanent removal order was denied, and C.S. has aged into

adulthood; as such, the Order could not be undone. Green, 585 F.3d at 102.

For these reasons, the Rooker-Feldman doctrine does not apply to bar


                                         48
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 49 of 50



Mortimer’s procedural due process claim, nor does it bar her from recovering

compensatory damages. 18



18    At the risk of addressing further arguments that Wilson may not have intended to raise,
      the Court notes a recent decision by a sister court, which found that the Rooker-
      Feldman doctrine precluded plaintiffs from receiving compensatory damages for a
      procedural due process claim on the theory that a state court would have reached a
      different outcome if adequate process had been provided. Dorce v. City of N.Y., No. 19
      Civ. 2216 (JGK), 2020 WL 2521320, at *5-6 (S.D.N.Y. May 17, 2020). In Dorce, the
      plaintiffs’ property had been foreclosed upon pursuant to an in rem proceeding. Id. at
      *2-4. The plaintiffs brought a procedural due process claim, alleging that they had
      received insufficient notice of the in rem proceeding and seeking compensatory damages
      equal to the value of the property they had lost. Id. at *5. The court saw through the
      plaintiffs’ attempts to plead their way around Rooker-Feldman; though the plaintiffs
      argued that their injury was caused by the lack of notice, the fact that they sought
      damages equal to the property value lost in the proceedings betrayed that their actual
      injury was caused by the state court judgment of foreclosure. Id. The Dorce court also
      determined that the plaintiffs sought to have it review and reject the state court
      judgment, because they would only be entitled to compensatory damages if the outcome
      of the in rem proceeding would have been different had they received notice. Id. at *6.
      “This would require the Court to adjudicate ‘the validity of the foreclosure,’ which was
      “already fully adjudicated in the state-court proceeding.” Id. (quoting Gonzalez v.
      Deutsche Bank Nat. Tr. Co., 632 F. App’x 32, 33-34 (2d Cir. 2016) (summary order)).
      Dorce is easily differentiated from the case at hand with regard to the relief the plaintiffs
      seek. The Dorce plaintiffs sought full compensation for their lost property — thus tying
      their injury to the state court judgment foreclosing their property. But Mortimer seeks
      damages to compensate her for the alleged due process violation, which would not undo
      the effects of the Temporary Removal Order. The former satisfies the second
      requirement of the Rooker-Feldman doctrine, while the latter does not.
      The Court also finds that, in this instance, the third Rooker-Feldman factor would not
      be met. Determining whether the results of the August 1, 2014 Proceeding would have
      been different had Mortimer been given notice would not require the Court to adjudicate
      the validity of the Temporary Removal Order. The Court would have to analyze the
      Petition and evidence provided to the Family Court judge upon which the Temporary
      Removal Order was based. But the Court would not take the additional step of
      determining whether the Temporary Removal Order was correctly or erroneously issued
      based upon that evidence. Instead, the Court would embark on a purely hypothetical
      exercise of determining whether the result would have been different had Mortimer
      appeared at the hearing and offered new testimony that was not actually available to
      the Family Court judge. More importantly, a decision that the outcome would have
      been different had Mortimer been given notice would not constitute a rejection of the
      Temporary Removal Order. In short, “[t]his is not the type of appellate review of state-
      court decisions contemplated by the Rooker-Feldman doctrine.” Great W. Mining &
      Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 173 (3d Cir. 2010) (“[W]hile Great
      Western’s claim for damages may require review of state-court judgments and even a
      conclusion that they were erroneous, those judgments would not have to be rejected or
      overruled for Great Western to prevail.”); see also Nesses v. Shepard, 68 F.3d 1003,
      1005 (7th Cir. 1995) (“But if he claims, as he does, that people involved in the decision
      violated some independent right of his … then he can, without being blocked by
      the Rooker-Feldman doctrine, sue to vindicate that right and show as part of his claim

                                                49
      Case 1:15-cv-07186-KPF Document 258 Filed 07/07/20 Page 50 of 50



                                     CONCLUSION

      For the reasons set forth above, Hurst’s motion for summary judgment is

GRANTED in full. Wilson’s motion for summary judgment is DENIED. The

Clerk of Court is directed to terminate the motions pending at docket entries

222 and 227, and to terminate Hurst as a party to the case.

      Wilson and Mortimer are hereby ORDERED to appear for a telephonic

conference concerning next steps in this proceeding on August 11, 2020, at

2:00 p.m. The dial-in information is as follows: At 2:00 p.m., the parties shall

call (888) 363-4749 and enter access code 5123533. Please note, the

conference will not be available prior to 2:00 p.m.

      SO ORDERED.

Dated:       July 7, 2020
             New York, New York                    __________________________________
                                                        KATHERINE POLK FAILLA
                                                       United States District Judge



Sent by First Class Mail to:
Kim Mortimer
60 West 91st Street, Apt A
New York, NY 10024

Sent by Electronic Mail to:
C        S




      for damages that the violation caused the decision to be adverse to him and thus did
      him harm.”).


                                              50
